KIRSCH, Judge,
dissenting.
I respectfully dissent.
While I agree with the majority that proximity to contraband in plain view is a circumstance to be considered in determining constructive possession, I do not think that under the facts of this case—where the only circumstance is such proximity— that the evidence is sufficient to support Matthews’ conviction. In each of the cases cited by the majority, there were additional circumstances supporting the inference of intent to possess the contraband or the evidence was held insufficient. In Lampkins v. State, 685 N.E.2d 698, 700 (Ind.1997), the evidence was deemed sufficient where, in addition to proximity and plain view, the co-defendant had testified that she and defendant had just returned from Atlanta where they went “to get some drugs.” In Bradley v. State, 765 N.E.2d 204, 212 (Ind.Ct.App.2002), the evidence was deemed sufficient where the contraband was located in a bag under the passenger seat in which the defendant was traveling, the defendant admitted ownership of the bag, the defendant told police that the other occupant of the truck did not know the contents of the bag, and that the defendant asked the other occupant to stop and retrieve the bag. Finally, in Henderson v. State, 715 N.E.2d 833 (Ind.1999), our supreme court held that proximity and plain view, standing alone, were not sufficient to establish illegal possession of a hand gun where another passenger in the automobile had a license to carry the gun.
Here, the only evidence to support the possession conviction is Matthews’ proximity to contraband in plain view. As in Moore v. State, 613 N.E.2d 849 (Ind.Ct.App.1993), the State failed to make any connection between Matthews and the premises where the contraband was seized other than Matthews’ presence at the time the contraband was seized. I would reverse Matthews’ conviction.